DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 and 3 – 20 are pending.  Claims 1, 19, and 20 were amended.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 October 2020 has been entered.
 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3 – 5, 7, 8, 12 – 14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths et al., US 2016/0160679 (hereinafter 'Griffiths') in view of Bunce et al., US 2008/0016971 (hereinafter 'Bunce') in view of Hershey et al., US 6473677 (hereinafter 'Hershey').

Regarding claim 1: Griffiths teaches a method, comprising: 
receiving, by a system comprising at least one processor ([0040]: engine controller 344), sensor data representing one or more measured engine parameters ([0040]: The engine controller 344 receives signals from a number of different sensors 326, which are installed at various locations on the engine 12 to sense various physical parameters) of a turbine engine ([0018]: gas turbine engines 12) for an aerial vehicle ([0018]: aircraft 14);
determining, by the system, at least one performance parameter based on the sensor data ([0040]: The engine controller 344 receives signals from a number of different sensors 326, which are installed at various locations on the engine 12 to sense various physical parameters such as temperature (T), shaft speed (SS), air pressure (P), and fuel flow (FF), which represent various aspects of the current operating condition of the engine 12);
generating, by the system, a health state for the turbine engine based on the at least one performance parameter ([0041]: The engine health monitor 346 monitors the health of the engine 12 by looking at fuel efficiency, engine speed, engine temperature and/or other desired parameters, which are obtained or derived from the sensor signals transmitted by the sensors 326); 
generating, by the system, a wash identifier ([0029]: the cleaning schedule optimizer 232 may generate a cleaning schedule for the engine 12 at optimized time intervals based on a number of cleaning schedule criteria including the engine 12's flight plans, normal operating conditions (e.g., short or long duration missions, altitude, humidity, frequency of accelerations vs. cruising segments, etc.), characteristics of the cleaning technique or cleaning solution used, and/or other factors, where the Examine interprets the generated cleaning schedule as a wash identifier), based on the health state of the turbine engine ([0042]: A trigger limit is set for each parameter or combination of parameters that sets or is used to determine the need for a desired maintenance action) and 
transmitting, by the system,  a signal including the wash identifier to a second system including at least one processor ([0027]: Computing devices 240 and 280 utilize the output of the cleaning schedule optimizer 232, such as scheduling notifications, to schedule a cleaning of gas turbine engines).

Griffiths is silent with respect to 

generating, by the system, a health state associated with the turbine engine using the one or more particulate values and a contamination accumulation model that predicts the particulate accumulations within the turbine engine.

Bunce teaches 
the at least one performance parameter representing one or more particulate values associated with the turbine engine ([0015]: Analysis steps may use a particle mass flow rate, an integrated particle mass flow since a given time, a particle mass density per cooling air volume and/or other parameters); and
generating, by the system, a health state associated with the turbine engine using the one or more particulate values ([0015]: Analysis may further include determining a maintenance requirement as a function of an integrated particle mass flow), where Examiner interprets that the need for maintenance indicates an unhealthy state.

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Griffiths in view of Bunce to allow “a predictive capability that provides for safe, efficient operation and for condition-based maintenance ([0007])” as known in the art. 

Hershey teaches 
[col 6, lines 2 – 5]: the use of these air borne particulate models can be used to determine a maintenance schedule for a jet engine to increase the performance and service life of the jet engine).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Griffiths in view of Bunce in view of Hershey to “increase the performance and service life of the jet engine” by using predictive models of the pollutants that could be encountered by the plane.

Regarding claim 3: Griffiths in view of Bunce in view of Hershey teaches the method of claim 1, as discussed above, further comprising: 
determining that a threshold wash criterion has been satisfied (Griffiths: [0042]: A trigger limit is set for each parameter or combination of parameters) based on the health state of the turbine engine (Griffiths: [0042]: the engine health monitor 346 algorithmically generates engine health predictions); 
wherein generating the wash identifier comprises generating the wash identifier in response to determining that the threshold wash criterion has been satisfied (Griffiths: [0045]: Based on the optimization routine rank assignment(s), the next available maintenance opportunity for the aircraft and ground equipment availability, the optimizer assesses the need for a cleaning, generates a cleaning schedule, and notifies user).

claim 4: Griffiths in view of Bunce in view of Hershey teaches the method of claim 1, as discussed above.
Griffiths is silent with respect to wherein determining at least one performance parameter comprises: 
assessing a level of contaminants in at least one of a turbine or a compressor of the turbine engine.

Bunce teaches 
	assessing a level of contaminants in at least one of a turbine or a compressor of the turbine engine ([0016]: an on-line particle detection system effective to provide a particle flow value associated with a portion of the working fluid flowing through a gas turbine engine).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Griffiths in view of Bunce to allow “a predictive capability that provides for safe, efficient operation and for condition-based maintenance ([0007])” as known in the art. 

Regarding claim 5: Griffiths in view of Bunce in view of Hershey teaches the method of claim 3, as discussed above.
Griffiths is silent with respect to wherein assessing a level of contaminants comprises: 


Bunce teaches wherein assessing a level of contaminants comprises: 
	determining at least one of an amount of particulates that block cooling passages of the turbine engine or an amount of particulates that cause a thermal layer that impacts cooling effectiveness ([0015]: Analysis may include comparing a parameter such as an instantaneous particle mass flow rate to a predetermined value such as a normal upper limit of particle mass flow rates for a given engine operating condition), where Examiner interprets blocked cooling passages as an engine condition that should be mitigated.

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Griffiths in view of Bunce to allow “a predictive capability that provides for safe, efficient operation and for condition-based maintenance ([0007])” as known in the art. 

Regarding claim 7: Griffiths in view of Bunce in view of Hershey teaches the method of claim 1, as discussed above.
Griffiths is silent with respect to further comprising: 
generating at least one model based on the sensor data, the at least one model providing particulate values as a function of measured engine parameters.

Bunce teaches:
	generating at least one model based on the sensor data, the at least one model providing particulate values as a function of measured engine parameters ([0011]: particle sampling and analysis may be done in a given engine, and the resulting particle size and composition data may be used to calibrate particle mass flow measurements in other engines of the same type).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Griffiths in view of Bunce to use data collected from a test case to develop an analysis model to be used in real time, as known in the art. 

Regarding claim 8: Griffiths in view of Bunce in view of Hershey teaches the method of claim 1, as discussed above, further comprising: 
projecting an amount of recovery associated with one or more wash types based on the one or more particulate values (Griffiths: [0056]: If the degradation of the engine performance can be explained by dirt build-up in the engine and the engine compartment, the optimization routine 238 is likely to suggest a cleaning).

Regarding claim 12: Griffiths in view of Bunce in view of Hershey teaches the method of claim 1, as discussed above, wherein:
Griffiths: [0032]: number of trips made by the aircraft 270, the duration of those trips, the climate conditions in which the trips were made, the departure locations and arrival locations of those trips, the date and time of each trips, the weather conditions during each trips, and other aircraft operating data); and
the method further comprises determining an accumulated condition parameter of the product part based at least in part on at least one of a derived damage factor associated with the part or environmental sensor data (Griffiths: [0041]: The engine health monitor 346 provides engine health monitoring and prognostics by monitoring the efficiency of the engine 12 as it relates to engine performance, based on the sensor signals received from time to time by the engine controller 344)..

Regarding claim 13: Griffiths in view of Bunce in view of Hershey teaches the method of claim 1, as discussed above, further comprising: 
determining a particular wash type from a plurality of wash types based on the health state associated with the turbine engine (Griffiths: [0047]: determine the type of cleaning that is likely (e.g., statistically) to be most effective, and computes the associated cleaning schedule for the turbine engine 12 (or more generally, for the aircraft 270) based on the received information or estimates, or a combination thereof); and
Griffiths: [0051]: the optimization routine 238 would likely determine that a cleaning is necessary when the engine performance of the turbine engine system 272 has degraded past a certain point and the next scheduled overhaul of the engine is many hours away. In contrast, if the engine performance has degraded, but the next scheduled engine overhaul is scheduled to occur in a few hundred hours of flight time for the aircraft 270, the optimization routine 238 would likely find that a cleaning is not necessary because the cleaning would only be effective for a short period of time before the engine overhaul was done);
wherein the wash identifier comprises a wash type identifier and a wash scope identifier (Griffiths: [0029]: the cleaning schedule optimizer 232 may generate a cleaning schedule for the engine 12 at optimized time intervals … characteristics of the cleaning technique or cleaning solution used, and/or other factors).

Regarding claim 14: Griffiths in view of Bunce in view of Hershey teaches the method of claim 1, as discussed above, further comprising: 
determining a particular wash scope from a plurality of wash scopes based on the health state associated with the turbine engine (Griffiths: [0035]: The system 200 can algorithmically establish the best variation of cycle times in which the optimum parameters of engine cleaning are determined, including the time interval between cleaning(s), the duration of cleaning(s), and the particular mixture or composition of the cleaning solution);
Griffiths: [0029]: the cleaning schedule optimizer 232 may generate a cleaning schedule for the engine 12 at optimized time intervals … characteristics of the cleaning technique or cleaning solution used, and/or other factors).

Regarding claim 18: Griffiths in view of Bunce in view of Hershey teaches the method of claim 13, as discussed above, wherein determining a particular wash scope comprises: 
	selecting a turbine wash in response to a first health state associated with the turbine engine (Griffiths: [0047]: to determine the type of cleaning that is likely (e.g., statistically) to be most effective, and computes the associated cleaning schedule for the turbine engine 12); and
selecting a compressor wash in response to a second health state associated with the turbine engine (Griffiths: [0045]: whether cleaning is needed as a result of the compressor's condition).

Regarding claim 20: Griffiths teaches a non-transitory computer-readable medium storing computer instructions, that when executed by one or more 
processors, cause the one or more processors to perform the steps of:
receiving, by a system comprising at least one processor, sensor data representing one or more measured engine parameters ([0040]: The engine controller 344 receives signals from a number of different sensors 326, which are installed at various locations on the engine 12 to sense various physical parameters) of a [0018]: gas turbine engines 12) for an aerial vehicle ([0018]: aircraft 14);
determining, by the system, that the health state associated with the turbine engine satisfies a threshold ([0042]: A trigger limit is set for each parameter or combination of parameters that sets or is used to determine the need for a desired maintenance action); 
generating, by the system, a wash identifier output ([0029]: the cleaning schedule optimizer 232 may generate a cleaning schedule for the engine 12 at optimized time intervals based on a number of cleaning schedule criteria including the engine 12's flight plans, normal operating conditions (e.g., short or long duration missions, altitude, humidity, frequency of accelerations vs. cruising segments, etc.), characteristics of the cleaning technique or cleaning solution used, and/or other factors, where the Examine interprets the generated cleaning schedule as a wash identifier), in response to determining that the health state associated with the turbine engine satisfies a threshold ([0042]: A trigger limit is set for each parameter or combination of parameters that sets or is used to determine the need for a desired maintenance action); and 
transmitting a signal including the wash identifier to a second system including at least one processor ([0027]: Computing devices 240 and 280 utilize the output of the cleaning schedule optimizer 232, such as scheduling notifications, to schedule a cleaning of gas turbine engines).

Griffiths is silent with respect to further comprising: 

determining, by the system, a health state associated with the turbine engine using the one or more particulate values and a contamination accumulation model that predicts the particulate accumulations within the turbine engine.

Bunce teaches 
determining, by the system, one or more particulate values based on the sensor data ([0015]: Analysis steps may use a particle mass flow rate, an integrated particle mass flow since a given time, a particle mass density per cooling air volume and/or other parameters); and 
determining, by the system, a health state associated with the turbine engine using the one or more particulate values ([0015]: Analysis may further include determining a maintenance requirement as a function of an integrated particle mass flow), where Examiner interprets that the need for maintenance indicates an unhealthy state.

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Griffiths in view of Bunce to allow “a predictive capability that provides for safe, efficient operation and for condition-based maintenance ([0007])” as known in the art. 

Hershey teaches 
[col 6, lines 2 – 5]: the use of these air borne particulate models can be used to determine a maintenance schedule for a jet engine to increase the performance and service life of the jet engine).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Griffiths in view of Bunce in view of Hershey to “increase the performance and service life of the jet engine” by using predictive models of the pollutants that could be encountered by the plane.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Griffiths in view of Bunce in view of Hershey in view of Rice et al., US 2006/0219269 (hereinafter 'Rice’). 
Regarding claim 6: Griffiths in view of Bunce in view of Hershey teaches the method of claim 4, as discussed above.
Griffiths in view of Bunce in view of Hershey is silent with respect to wherein 
the particulates include at least one of dust, sand, pollution, salt, smoke, ash, and sulfates.
Rice teaches
the particulates include at least one of dust, sand, pollution, salt, smoke, ash, and sulfates ([0004]: Compressor blades and vanes can suffer from the accumulation of hydrocarbon deposits, dirt, salt, and corrosion residues, affecting their aerodynamic performance).

. 


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Griffiths in view of Bunce in view of Hershey in view of Watson et al., “Cleaning Turbomachinery without Disassembly, Online and Offline” (hereinafter 'Watson').

Regarding claim 9: Griffiths in view of Bunce in view of Hershey teaches the method of claim 1, as discussed above.

Griffiths in view of Bunce in view of Hershey is silent with respect to 
determining whether to perform an engine wash using a wand or a plurality of wash lines based on the health state associated with the turbine engine, wherein the wash identifier comprises an indication to use the wand in response to a first health state associated with the turbine engine and an indication to use the plurality of wash lines in response to a second health state associated with the turbine engine; and 
applying a cleaning medium to the turbine engine using at least one of the wand or the plurality of wash lines in response to the wash indication

Watson teaches 
[page 126, col 1, para 2]: The user has several choices when it is determined that the unit needs to be cleaned. The most common online method is an organic abrasive, such as rice or crushed walnut shells. For units with coated blades, an online liquid wash is recommended. If these methods are not effective, an offline cleaning is necessary.) and
applying a cleaning medium to the turbine engine using at least one of the wand or the plurality of wash lines in response to the wash indication ([page 126, col 2, para 3]: The most common online method of cleaning coated blades is a water spray, using an aqueous cleaning solution especially designed for this application.).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Griffiths in view of Bunce in view of Hershey in view of Watson to enable selecting an appropriate cleaning technique for the engine, as known in the art. 


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Griffiths in view of Bunce in view of Hershey in view of Volponi, US 2008/0221835 (hereinafter 'Volponi’) in view of Bengea et al., US 2018/0300191 (hereinafter 'Bengea').

Regarding claim 10: Griffiths in view of Bunce in view of Hershey teaches the method of claim 1, as discussed above, wherein generating at least one performance parameter comprises: 
generating a compressor performance parameter of the turbine engine based on the sensor data (Griffiths: [0040]: The engine controller 344 receives signals from a number of different sensors 326, which are installed at various locations on the engine 12 to sense various physical parameters such as temperature (T), shaft speed (SS), air pressure (P), and fuel flow (FF), which represent various aspects of the current operating condition of the engine 12);

Griffiths in view of Bunce in view of Hershey is silent with respect to 
generating a compressor efficiency parameter of the turbine engine based on the sensor data by applying a gas port tracking filter to the sensor data;
wherein determining the health state associated with the turbine engine comprises comparing the compressor performance parameter to an expected compressor efficiency parameter and comparing the compressor efficiency parameter to an expected compressor performance parameter.

Volponi teaches 
[0019]: The output of a gas path analysis is a vector of estimated performance deltas. This vector typically comprises efficiency and flow parameter deltas (from nominal) for each major module of the engine);
wherein determining the health state associated with the turbine engine comprises comparing the compressor performance parameter to an expected compressor performance parameter and comparing the compressor efficiency parameter to an expected compressor efficiency parameter ([0021]: a matrix of performance fault signatures referred to as influence coefficients that relate changes in performance parameters (efficiencies and flow parameters) to expected changes in gas path measurements).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Griffiths in view of Bunce in view of Hershey in view of Volponi to allow for “tracking changes in engine module performance measures, typically efficiency and flow parameters, as the engine deteriorates over time ([0016])”, as known in the art. 

Bengea teaches 
applying a gas port tracking filter to the sensor data ([0044]: The engine models 102 and sensor and actuator model 104 in the control system 100 may be adapted by using a filter, tracking filter, logic or other suitable method to modify states, variables, quality parameters, scalars, adders, constraints, limits or any other adaptable parameter of the model).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Griffiths in view of Bunce in view of Hershey in view of Volponi in view of Bengea to enable comparing the instant condition of the engine to a known baseline to diagnose the present operating efficiency of the engine, as known in the art. 


Claims 11 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Griffiths in view of Bunce in view of Hershey in view of Scheid et al., US 2011/0112991 (hereinafter 'Scheid').

Regarding claim 11: Griffiths in view of Bunce in view of Hershey teaches the method of claim 1, as discussed above.
Griffiths in view of Bunce in view of Hershey is silent with respect to wherein generating at least one performance parameter comprises: 
	generating a useful life parameter for the turbine engine based on the sensor data and a cumulative damage model for the turbine engine.

Scheid teaches
[0040]: The average TSFC improvement can be used to evaluate the impact of engine wash improvements on fuel burn, and thus CO.sub.2 reduction).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Griffiths in view of Bunce in view of Hershey in view of Scheid to enable calculation of C02 savings due to cleaning the engine, so that “the CO2 savings can be sold, banked or traded on a CO2 savings exchange ([0014])” in order to profit from the cleaning of the engine, as known in the art. 

Regarding claim 19: Griffiths teaches a computing device, comprising: 
	 one or more storage devices comprising processor readable code; 
	and one or more processors in communication with the one or more storage devices ([0040]: engine controller 344), the one or more processors execute the processor readable code to:
receive a first set of one or more performance parameters based on engine sensor data prior to at least one wash event ([0040]: The engine controller 344 receives signals from a number of different sensors 326, which are installed at various locations on the engine 12 to sense various physical parameters) and a second set of one or more performance parameters based on engine sensor data subsequent to the at least one wash event ([0058]: After the data has been stored in the machine learning database 222, or following block 534 in some embodiments, the system 200 returns to block 510, which the Examiner interprets will generate a second set of parameters), the first and second sets of performance parameters associated with a turbine engine ([0018]: gas turbine engines 12) for an aerial vehicle ([0018]: aircraft 14);
generate a wash identifier ([0029]: the cleaning schedule optimizer 232 may generate a cleaning schedule for the engine 12 at optimized time intervals based on a number of cleaning schedule criteria including the engine 12's flight plans, normal operating conditions (e.g., short or long duration missions, altitude, humidity, frequency of accelerations vs. cruising segments, etc.), characteristics of the cleaning technique or cleaning solution used, and/or other factors, where the Examine interprets the generated cleaning schedule as a wash identifier); and 
transmit a signal including the wash identifier to a second system including at least one processor ([0027]: Computing devices 240 and 280 utilize the output of the cleaning schedule optimizer 232, such as scheduling notifications, to schedule a cleaning of gas turbine engines).

Griffiths is silent with respect to further comprising:
the first and second sets of performance parameters representing one or more particulate values associated with a turbine engine;
determine a recovery parameter based on a difference between the first set of performance parameters and the second set of performance parameters;

generate a wash identifier based on the contamination accumulation model; and 

Bunce teaches
the first and second sets of performance parameters representing one or more particulate values associated with a turbine engine ([0015]: Analysis steps may use a particle mass flow rate, an integrated particle mass flow since a given time, a particle mass density per cooling air volume and/or other parameters).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Griffiths in view of Bunce to allow “a predictive capability that provides for safe, efficient operation and for condition-based maintenance ([0007])” as known in the art. 

Hershey teaches 
the contamination accumulation model projecting particulate accumulations within the turbine engine ([col 6, lines 2 – 5]: the use of these air borne particulate models can be used to determine a maintenance schedule for a jet engine to increase the performance and service life of the jet engine).



Scheid teaches
determine a recovery parameter based on a difference between the first set of performance parameters and the second set of performance parameters ([0016]: a method of accurately assessing the improvement in TSFC resulting from the engine wash(s)); 
determining an effectiveness of an engine wash performed in response to the wash identifier ([0016]: a method of accurately assessing the improvement in TSFC resulting from the engine wash(s)); and
generating a cumulative damage model based on the effectiveness of the engine wash event ([0040]: The average TSFC improvement can be used to evaluate the impact of engine wash improvements on fuel burn, and thus CO.sub.2 reduction).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Griffiths in view of Bunce in view of Hershey in view of Scheid to enable calculation of C02 savings due to cleaning the engine, so that “the CO2 savings can be sold, banked or traded on a CO2 savings exchange ([0014])” in order to profit from the cleaning of the engine, as known in the art. 


Claims 15 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths in view of Bunce in view of Hershey in view of Koch et al., US 2004/0016445 (hereinafter 'Koch').

Regarding claim 15: Griffiths in view of Bunce in view of Hershey teaches the method of claim 13, as discussed above.
Griffiths in view of Bunce in view of Hershey is silent with respect to wherein:
determining a particular wash scope comprises selecting a subset of less than all of a plurality of borescope holes for application of a cleaning medium.

Koch teaches 
determining a particular wash scope comprises selecting a subset of less than all of a plurality of borescope holes for application of a cleaning medium ([0048]: A combustor specific charge is propelled into the specific combustor selected through the water wash nozzles (already in place) by the use of pressurized air), where the Examiner interprets the water wash nozzles for the selected combustor comprise a subset of all of the water wash nozzles.

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Griffiths in view of Bunce in view of Hershey in view of Koch to enable cleaning a part of the engine using “on-line ([0033])”, as known in the art. 

Regarding claim 16: Griffiths in view of Bunce in view of Hershey teaches the method of claim 13, as discussed above.
Griffiths in view of Bunce in view of Hershey is silent with respect to wherein:
determining a particular wash scope comprises selecting a subset of less than all of a plurality of inlet nozzles positioned proximate an engine inlet.

Koch teaches 
determining a particular wash scope comprises selecting a subset of less than all of a plurality of inlet nozzles [0048]: A combustor specific charge is propelled into the specific combustor selected through the water wash nozzles (already in place) by the use of pressurized air), where the Examiner interprets the water wash nozzles for the selected combustor comprise a subset of all of the water wash nozzles, positioned proximate an engine inlet ([0045]: one inch piping equipped with valves to "meter in" the cleaning composition into the air inlet of the gas turbine after the inlet filter).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Griffiths in view of Bunce in view of Hershey in view of Koch to enable cleaning a part of the engine using “on-line ([0033])”, as known in the art. 

Regarding claim 17: Griffiths in view of Bunce in view of Hershey teaches the method of claim 13, as discussed above.
Griffiths in view of Bunce in view of Hershey is silent with respect to wherein
generating a wash identifier comprises generating an identifier of one or more of a plurality of wash lines through which to apply a cleaning medium to the turbine engine.

Koch teaches 
generating a wash identifier comprises generating an identifier of one or more of a plurality of wash lines through which to apply a cleaning medium to the turbine engine ([0048]: A combustor specific charge is propelled into the specific combustor selected through the water wash nozzles (already in place) by the use of pressurized air), where the Examiner interprets the water wash nozzles for the selected combustor are connected to a set of one or more supply lines that comprise a subset of all of the supply lines for all of the water wash nozzles..

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Griffiths in view of Bunce in view of Hershey in view of Koch to enable cleaning a part of the engine using “on-line cleaning of the internal surfaces of selected sections of a hydrocarbon fuel burning gas turbine ([0033])”, as known in the art. 

Response to Arguments
Double Patenting
Applicant’s amendments to the instant application, the abandonment of application 15/493044 (effective 07 February 2020), and the amendments to the copending application 16/044987 (filed 15 June 2020), have been fully considered and resolve the issue of nonstatutory double patenting.  The rejection of 7 August 2019 has been withdrawn. 

35 USC §103 
	Applicant provided no new arguments with this submission.  Applicant’s arguments submitted 31 August 2020 with respect to claims 1 and 3 – 20 have been considered but are moot in view of the new ground(s) of rejection as necessitated by applicant's amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532.  The examiner can normally be reached on 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Brent A. Fairbanks/Examiner, Art Unit 2862